                                                                                Case 3:19-cv-07545-WHA Document 15 Filed 11/18/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TERRELL ABERNATHY, PARISA
                                                                         11   AALAMI, JASPER ABAD, EVANS ABBAN,
United States District Court




                                                                              and MALIK ABDULHAQQ                                                No. C 19-07545 WHA
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13     v.                                                               ORDER SETTING
                                                                         14                                                                      HEARING ON MOTION
                                                                              DOORDASH, INC.,                                                    FOR TEMPORARY
                                                                         15                                                                      RESTRAINING ORDER
                                                                                             Defendant.
                                                                         16                                                   /

                                                                         17          A hearing will be held on petitioner’s motion for temporary restraining order on
                                                                         18   MONDAY, NOVEMBER 25 AT 11 A.M. on condition that petitioners promptly serve the petition,
                                                                         19   the motion for temporary restraining order, and this order on respondent. Defendant may file
                                                                         20   and serve an opposition by NOVEMBER 22 AT NOON.
                                                                         21          All parties should be aware of the possibility that this matter will be related to Judge
                                                                         22   Maxine Chesney by reason of McKay v. DoorDash, Inc., C 19-04289 MMC. Nevertheless, the
                                                                         23   hearing will remain on calendar until such relation, if any.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: November 18, 2019.
                                                                         28                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
